DETAILED ACTION
	Receipt and entry of Applicant’s Preliminary Amendment dated April 03, 2020 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

 	 -The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

-The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 30, 33, and 38 is rejected under 35 U.S.C. 112, (b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  More specifically,
	- In claims 30, 33, and 38, the phase “such as .., or the like” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 20, and 30-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgson et al. (Hodgson) (Patent/Publication Number US 2012/0311999). 
	Regarding claim 20, Hodgson discloses a liquid container (2) for a motor vehicle (18, 19) (e.g. See Paragraphs [0060; 0077]), comprising: a container wall (54, 3), which delimits with respect to surroundings a storage volume for storing liquid (e.g. See Paragraphs [0060-0061]); a heating element (9, 30), which is arranged in the storage volume (4) (e.g. See Paragraphs [0069]); and a housing (2, 3), wherein the housing encloses the heating element in a liquid-tight manner with respect to the storage volume (e.g. See Paragraph [0060] The devices 1 in FIGS. 1, 2 and 3 in each case have a reducing agent tank 2 with a tank bottom 3 and a tank interior 5, in which the reducing agent (for example aqueous urea solution, which is liquid under normal conditions) is stored. The reducing agent tank 2 in each case includes a tank wall 54 which delimits the tank interior 5 and which, inter alia, also forms the tank bottom 3. A dosing or metering unit 6 is disposed in a separate chamber 4 provided, by way of example, in the tank bottom 3 in each case. The tank bottom 3 has a main bottom plane 15 in each case. …. . An extraction point 7 for the extraction of reducing agent from the reducing agent tank is provided in each case in the vicinity of the tank bottom 3.) (e.g. See Paragraphs [0060-0062]).

	Regarding claim 30, Hodgson further discloses wherein: a plurality of support elements (33, 34, 10), such as webs, struts or the like, extend from the container wall in the direction of the heating element (9, 30) (e.g. See Paragraphs [0067-0069]); and the housing bears on the support elements (e.g. See Paragraphs [0067-0069]), and/or is connected to the support elements, such that the heating element is at a distance from the wall (2) (e.g. See Paragraphs [0067-0069]).
	Regarding claim 31, Hodgson further discloses wherein: the heating element is a plate-type heating means; and/or the heating element is a PTC heating element (e.g. See Paragraphs [0067-0069]); and/or the heating element is a PTC heating polymer; and/or the heating element is, at least sectionally, at a distance from the container wall, which delimits the storage volume (e.g. See Paragraphs [0067-0069]); and/or the heating element spans at least 20% of the surface of a container base of the container wall; and/or the heating element and the housing have passage openings (e.g. See Paragraphs [0067-0069]), and/or cutouts, in which shaped elements or functional units of the liquid container are arranged (e.g. See Paragraphs [0067-0069]).
	Regarding claim 32, Hodgson further discloses wherein: the heating element is cast in the housing (e.g. See Paragraphs [0067-0069]); and/or the housing comprises HDPE and/or PP (e.g. See Paragraphs [0067-0069]); and/or the housing is formed in one piece; and/or a wall thickness of the housing is 0.5 mm to 3 mm (e.g. See Paragraphs [0067-0069]).
	Regarding claim 33, Hodgson further discloses wherein: a sleeve (4, 14) which faces away from the storage volume is, as transport protection and/or an assembly aid for cables, plug-in connectors, contacts or the like, fastened to the housing (e.g. See Paragraphs [0060 and 0067-0069]); and/or a sleeve which faces away from the storage volume is, as part of the housing, connected in a liquid-tight manner to the container wall, in particular that an end section, facing away from the heating element, of the sleeve is welded, and/or adhesively bonded, in a liquid-tight manner to the container wall (e.g. See Figures 1-2 and 7; Paragraphs [0060 and 0067-0069]).
	Regarding claim 34, Hodgson further discloses wherein provision is made on the container wall of at least one rib (3, 10), which forms a stop for the positioning of the housing within the storage volume (e.g. See Paragraph [0065] FIG. 1 shows that the dosing unit 6 is fastened to a cover 8 with which the separate chamber 4 can be closed off from below. A top side of the separate chamber 4 is formed by an insert 40. The cover 8 and the insert 40 are fastened in an opening 13 of the reducing agent tank 2 through the use of a screw connection 10. In order to make the reducing agent tank 2 fluid-tight, the opening 13 of the reducing agent tank is provided with a sealing surface 11 in such a way that the insert 40 is sealed off against the sealing surface 11 by O-rings 34.) (e.g. See Figures 1-2 and 7; Paragraphs [0065-0069]).
	Regarding claim 35, Hodgson further discloses wherein two or more ribs (3, 10) are assigned to sides of the housing that face away from one another, and border the housing at least on two sides, wherein the ribs bear in particular against the sides of the housing that face away from one another (e.g. See Figures 1-2 and 7; Paragraphs [0065-0069]).
	Regarding claim 36, Hodgson further discloses wherein provision is made on the container wall of at least one holding-down means, which forms a stop for the positioning of the housing within the storage volume (e.g. See Figures 1-2 and 7; Paragraphs [0065-0069]).
	Regarding claim 37, Hodgson further discloses wherein the heating element has two or more bar-like segments which are arranged with an angular offset in a fan-like manner and/or are arranged in a row in a chain-like manner (e.g. See Figures 1-2 and 7; Paragraphs [0065-0069]).
	Regarding claim 38, Hodgson further discloses wherein the bar-like elements have electromechanical connection means which act in a form, and/or force-fitting manner, such as a detent connection, a snap-action connection, a press-stud connection or the like, in order for the bar-like segments to be connected to one another and electrically contacted with one another (e.g. See Figures 1-2 and 7; Paragraphs [0065-0069]).

Allowable Subject Matter
	Claims 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Maguin et al. (Pat./Pub. No. US 2017/0284261), Bauer et al. (Pat./Pub. No. US 2013/0255234), Harr et al. (Pat./Pub. No. WO 2011/032709), Wildegger et al. (Pat./Pub. No. WO 2009/077067), Crary et al. (Pat./Pub. No. US 2013/0037116), Maus et al. (Pat./Pub. No. US 2012/0315196), and Hodgson et al. (Pat./Pub. No. US 2013/0025269), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 09, 2022